        Case 2:18-cr-00365-JNP Document 1109 Filed 08/27/20 PageID.28471 Page 1 of 2
        PS8 - D/UT 8/17
                                           UNITED STATES PROBATION OFFICE
                                              FOR THE DISTRICT OF UTAH

                             Petition and Order for Action on Conditions of Pretrial Release

Name of Defendant: Isaiah Elden Kingston                         Docket Number: 2:18CR00365-002

Name of Judicial Officer:         Honorable Jill N. Parrish
                                  U.S. District Judge

Date of Release:          March 24, 2020


                                           PETITIONING THE COURT

To remove the conditions of pretrial release as follows:
   • Participate in one of the following location restriction program components and abide by its
      requirements as the pretrial officer instructs.
         o Curfew: You are restricted to your residence every day from 7:00 p.m. to 8:00 a.m.
    •     Be monitored by the form of location monitoring indicated below and abide by all technology and program
          requirements.
              o Global Positioning Satellite (GPS) Monitoring.



                                                          CAUSE

The above-named defendant was released under pretrial supervision on March 24, 2020. Since his release, he
has complied fully with the above-noted conditions, as well as all other conditions of release. In addition, he
has maintained the same employment and residence since his release. Based on his compliance and
performance and pursuant to 18 U.S.C. 3142 (c)(1)(B), it appears the location monitoring (Curfew and GPS
tracking) conditions is no longer required to meet the least restrictive combination of conditions, to ensure
his appearance or him endangering the safety of any other person or the community.

On August 17, 2020, the undersigned officer contacted the Assistant United States Attorney assigned to this
case, as well as legal counsel for the defendant. Defense counsel responded and indicted he was in support of
the request to remove the noted conditions. The Assistant United States Attorney has not responded to advise
the officer of his position on this matter. Should the Court have questions regarding this matter or desire
additional information please contact the officer, via telephone, at 801-535-2717.

                                           I declare under penalty of perjury that the foregoing is true and correct.


                                                                        _________________________________
                                                                        By    Zachary C. McBride
                                                                              U.S. Pretrial Services Officer
                                                                              Date: August 26, 2020
      Case 2:18-cr-00365-JNP Document 1109 Filed 08/27/20 PageID.28472 Page 2 of 2
                                                                                  Isaiah Elden Kingston
                                                                                      2:18CR00365-002



THE COURT ORDERS:

 No action
 Other: _________________________________________________
XXThat the conditions or pretrial release be amended as outlined above




                                                                ______________________________
                                                                Honorable Jill N. Parrish
                                                                U.S. District Judge

                                                                         August 27, 2020
                                                                Date: _________________________
